Case 3:18-cv-01968-GCS Document 122 Filed 08/28/20 Page 1 of 5 Page ID #1100




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

 BAILEY REED,                                  )
                                               )
                   Plaintiff,                  )
                                               )
 vs.                                           )         Cause No. 3:18-cv-1968-GCS
                                               )
 SOUTHERN ILLINOIS UNIVERSITY,                 )
 RANDALL PEMBROOK,                             )
 KARA SHUSTRIN, and                            )
 CHAD MARTINEZ,                                )
                                               )
                   Defendants.                 )

                                MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Now before the Court is Plaintiff’s motion for reconsideration of the order denying

her motion for leave to file a third amended complaint, which Defendants oppose. The

Federal Rules of Civil Procedure do not expressly recognize motions to reconsider. Rule

54(b), however, allows district courts to revisit “any order or other decision . . . that

adjudicates fewer than all the claims” in an action and to revise it at any point before the

entry of judgment. FED. R. CIV. PROC. 54(b). See also Moses H. Cone Memorial Hosp. v.

Mercury Const. Corp., 460 U.S. 1, 12 (1983)(noting that any “order short of a final decree is

subject to reopening at the discretion of the district judge.”).

       Motions to reconsider interlocutory orders under this rule “serve a limited

function: to correct manifest errors of law or fact or to present newly discovered

evidence.” Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir.

1996)(internal quotations and citations omitted). “A manifest error is not demonstrated



                                           Page 1 of 5
Case 3:18-cv-01968-GCS Document 122 Filed 08/28/20 Page 2 of 5 Page ID #1101




by the disappointment of the losing party. It is the wholesale disregard, misapplication,

or failure to recognize controlling precedent.” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606

(7th Cir. 2000)(internal quotations and citation omitted). Because the standards for

reconsideration are exacting, the Seventh Circuit has stressed that appropriate issues for

reconsideration “rarely arise.” Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d

1185, 1191 (7th Cir. 1990)(internal quotations and citation omitted).

       Here, there has not been a manifest error of law or fact, nor is there newly

discovered evidence that suggests that the order denying Plaintiff’s motion should be

reversed. Plaintiff fails to establish sufficiently that the ruling disregarded, misapplied,

or failed to recognize controlling precedent. In reviewing the order at issue, the Court

notes that it provided four main reasons for denying Plaintiff’s request: an amendment

at this stage would cause undue delay, Defendants would be unduly prejudiced by

allowing a third amended pleading, Plaintiff did not demonstrate diligence and good

cause for amending her complaint, and Plaintiff did not comply with Local Rule 15.1 in

submitting her proposed amended complaint.

       Failure to comply with the Local Rules can result in denial of a party’s motion as

a matter of course, sua sponte, at the Court’s discretion. This basis for denial of Plaintiff’s

request was not a manifest error of law or fact. With respect to the application of the Rule

16(b) good cause standard, Plaintiff suggests that the November 5, 2019 deadline for filing

amended pleadings was not an actual deadline because the parties are permitted to move

deadlines, other than the discovery deadline and dispositive motion deadline, by




                                          Page 2 of 5
Case 3:18-cv-01968-GCS Document 122 Filed 08/28/20 Page 3 of 5 Page ID #1102




agreement, and because discovery issues were in dispute after that deadline passed.1

While the parties may adjust deadlines by agreement, there was no agreement here. If

there had been an agreement, even without the Court’s imprimatur, then the agreed-

upon date would be the new deadline. In the absence of an agreement, gentleman’s or

otherwise, the deadline in the scheduling order remains the only deadline. As a deadline

set by the Court in a scheduling order, Rule 16(b) comes into play when weighing an

extension. This rule applies regardless of whether discovery issues were pending before

the Court at or after the deadline passed. There is nothing in the record to suggest that

there was an implied agreement that Plaintiff could amend her complaint on the last

business day before discovery closed. Instead, Defendants are clear in their response that

there was no such agreed-upon extension. Therefore, the Court must look for good cause

under Rule 16(b) before granting Plaintiff leave to amend.

        Here, the Court found that there was not good cause because there was a lack of

diligence. See Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir. 2011)(stating that in

making a “good-cause determination, the primary concern for district courts is the

diligence of the party seeking amendment.”)(citing references omitted). It was not a

manifest error of law or of fact to find that there was a lack of diligence here. Plaintiff had

the information she attempted to add to her complaint two months prior to seeking leave

of Court to amend, which she did on the eve of the close of discovery. The Court held a



1        Plaintiff also argues that Defendants did not raise the issue of the deadline for amending pleadings,
but that is a misstatement. Defendants’ response to Plaintiff’s motion to file third amended complaint
plainly stated, “Under [the December 12, 2019] Scheduling Order, the deadline to amend the pleadings was
November 5, 2019.” (Doc. 115, p. 2-3).


                                                 Page 3 of 5
Case 3:18-cv-01968-GCS Document 122 Filed 08/28/20 Page 4 of 5 Page ID #1103




status conference two weeks after Plaintiff received the information, at a point when

Plaintiff had the Court’s ruling dismissing her pre-assault claim. The Court confirmed

the discovery deadlines with the parties at that time, and there were no objections raised.

Plaintiff informed defense counsel on July 16, 2020, of her plan to amend, but, again, the

motion was not filed until the last business day before discovery closed. It was not a

manifest error of law or fact to find that the record reflects a lack of diligence and undue

delay that undermines a showing of good cause, as required by Rule 16(b).

       To the extent that Plaintiff argues that it was improper to consider good cause

under Rule 16, even if the undersigned did not consider good cause at all, the Court

pointed to two additional reasons for denying Plaintiff’s motion to amend her complaint:

the risk of undue delay and of undue prejudice to Defendants. The Court does not believe

that “Plaintiff had some scheme to file an amended complaint on purpose at the end of

discovery,” (Doc. 118, p. 3), as Plaintiff suggests, as the Court did not base its ruling on a

finding of bad faith or a dilatory motive. Instead, the undersigned reviewed the

information in the record and concluded that a last-minute amendment would cause

undue delay and undue prejudice to Defendants. Simply put, the Court found that it was

too late in this litigation to start anew with another amended complaint. Plaintiff’s motion

for reconsideration does not establish that these findings were manifest errors.

       The undersigned is well aware of the troubling allegations in this case and of the

importance of this litigation to the parties, but the Court does not factor in the novelty of

an issue in considering whether leave to amend is appropriate. The Court focuses on the

rules and on controlling and persuasive authority, and district courts often deny motions


                                          Page 4 of 5
Case 3:18-cv-01968-GCS Document 122 Filed 08/28/20 Page 5 of 5 Page ID #1104




for leave to amend that come at or after the close of discovery. See, e.g., Hukic v. Aurora

Loan Services, 588 F.3d 420, 432 (7th Cir. 2009)(upholding denial of motion for leave to

amend filed 3 days before fact discovery deadline); Bohen v. City of East Chicago, 799 F.2d

1180, 1184 (7th Cir. 1986)(affirming denial of motion for leave to amend filed 2 weeks

before the close of discovery); Hall v. Flannery, No. 3:13-cv-914-SMY-DGW, 2015 WL

2008345, at *4 (S.D. Ill. May 1, 2015)(denying motion for leave to amend filed 11 days prior

to the discovery cut-off for being untimely and prejudicial and for violation Local Rule

15.1).

         Here, Plaintiff’s request was made as discovery was ending, more than two

months after Plaintiff received the information that formed the basis of her proposed

complaint. Permitting a new complaint will delay this action and will prejudice

Defendants. Plaintiff has four claims pending, each raising serious charges against

Defendants. The Court’s order does not diminish the importance or seriousness of this

case. Instead, it prohibits adding a previously-dismissed claim at the close of discovery,

weeks before dispositive motions are due.

         Nothing in Plaintiff’s motion to reconsider leaves the undersigned with the firm

conviction that there has been a mistake of law or of fact. Rather, Plaintiff disagrees with

the Court’s decision, which, while well within her right, does not form a basis for setting

aside the Court’s order. For all these reasons, the motion for reconsideration is DENIED.
                                                                       Digitally signed by
         IT IS SO ORDERED.                                             Judge Sison 2
                                                                       Date: 2020.08.28
         Dated: August 28, 2020.                                       13:22:30 -05'00'
                                                        ______________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge


                                         Page 5 of 5
